Dismissed and Memorandum Opinion filed June 10, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00418-CV
____________
 
OMNI HEALTH MANAGEMENT CORPORATION N/K/A OMNI HEALTH
MANAGEMENT, RICHARD STEPHENSON and TRACY CLARK, Appellants
 
V.
 
PERFORMANCE BASED HEALTHCARE SOLUTIONS, LLC, Appellee
 

On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2006-43325

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 12, 2010.  On May 27, 2010, appellants
filed a motion to dismiss the appeal because the case has settled.  See Tex.
R. App. P. 42.1.  According to
the motion, the trial court vacated its judgment by order dated May 21, 2001,
pursuant to the parties’ settlement agreement, rendering this appeal moot. 
Appellants’ motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.